DETAILED ACTION
This action is in response to the RCE filed 16 December 2020.
Claims 1–4 and 6–22 are pending. Claims 1, 19, and 20 are independent.
Claims 1–4 and 6–22 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 16 December 2020 has been entered.
Response to Arguments
The objection to the specification regarding the title of the invention is withdrawn in light of the amendment and accompanying arguments (remarks, p. 10).
Applicant's arguments, see remarks, filed 16 December 2020, with respect to the rejections of claims 1–4 and 6–22 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Fink et al. and McMullen et al.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor 
Claims 1–3, 8–11, 14, 15, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Decker et al. (US 2012/0311429 A1) [hereinafter Decker] in view of Fink et al. (US 2013/0321453 A1) [hereinafter Fink] and He et al. (US 2015/0301991 A1) [hereinafter He].
Regarding independent claim 1, Decker teaches [a] method, comprising:	[…]	displaying, by the terminal, the transition image based at least in part on the information pertaining to the transition image that is stored in the graphics buffer; A snapshot image of a page is displayed during loading of the page (Decker, ¶ 38); the snapshot may be stored in memory (Decker, ¶ 34).	invoking, by the terminal, a web engine to render page content, the web engine being associated with the application; and A rendering engine renders the web page (Decker, ¶ 30).	displaying, by the terminal, the page content in connection with execution of the application, comprising: The displays transitions from the snapshot to the page based on various conditions (Decker, ¶ 44).	[…]
Decker teaches displaying a transition image, replacing the transition image with a web page, and using temporary memory generally (Decker, ¶ 15) but does not appear to expressly teach reusing a graphics buffer 	storing, by the terminal, the information pertaining to the transition image in a graphics buffer, wherein the graphics buffer is used in connection with displaying the transition image based at least in part on information pertaining to the transition image obtained from the configuration file; A composition system [window compositor] uses a first buffer [“onscreen buffer” or “front buffer”] to display data on a device (Fink, ¶ 35).	maintaining the graphics buffer used in connection with displaying the transition image, the graphics buffer being maintained after display of the transition image is complete; and The first buffer is used in conjunction with one or more second buffers [“back buffer(s)”]; to perform screen updates, the contents of a back buffer are copied to the front buffer, or the front and back buffers are swapped (Fink, ¶¶ 36–37).	reallocating the graphics buffer to display the page content and using the graphics buffer to display the page content after display of the transition image is complete. The contents of a back buffer are copied to the front buffer [in which case the “page content” would overwrite the “transition image”] or the buffers are swapped [in which case the buffer initially used for the “transition image” would be used to display “page content” after the second update and swap] (Fink, ¶¶ 36–37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Fink with those of Decker. One would have been motivated to do so in order to conserve computing resources when updating the screen (Fink, ¶ 37).
	receiving, by a terminal, an input to invoke execution of an application; A user launches a web application [invoking the web application/web browser] and a startup splash image [transition image] is displayed (He, ¶¶ 3, 33–39, 70–72).	in response to receiving the input to invoke execution of the application, obtaining information pertaining to a transition image from a configuration file associated with the application; The startup image has a path [“img/splash.png”] in an HTML file [configuration file] for the web application stored locally (He, ¶¶ 47, 63, 66, 70–72).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of He with those of Decker/Fink. One would have been motivated to do so as a matter of substituting a known equivalent (displaying a splash image) for another (the unspecified method of Decker, i.e. displaying a blank screen or partially-loaded page) to achieve a predictable result (an application displaying transition images at start-up and between pages).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Decker/Fink/He further teaches:	wherein the page content comprises user interface data, and the user interface data is stored in the graphics buffer in connection with displaying the page content. The pages may contain links [a user interface element] (Decker, ¶¶ 4, 24, 37).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Decker/Fink/He further teaches:	wherein the displaying the transition image comprises using one or more animation effects in connection with displaying the transition image. The transition from the snapshot to the page is animated (Decker, ¶ 44).
Regarding dependent claim 8, the rejection of parent claim 1 is incorporated and Decker/Fink/He further teaches:	wherein the displaying of the transition image comprises:	obtaining a transition image file corresponding to the transition image; The browser retrieves the snapshot [transition image] (Decker, ¶ 38).	obtaining the graphics buffer; A front buffer is allocated for displaying data (Fink, ¶ 35).	reading the transition image file; The snapshots are stored in a cache [the browser “reads” the image from the cache] (Decker, ¶ 34).	decoding the transition image file; and The snapshot is stored as a bitmap or other type of image [encoded, and thus decoded] (Decker, ¶ 34).	writing data obtained based at least in part on the decoding of the transition image file, the data being written to the graphics buffer, and the data being used in connection with display of the transition image. An application writes data to a back buffer, which is then copied to, or swapped with, the front buffer (Fink, ¶ 36–37). The snapshot is displayed during the page loading (Decker, ¶ 38).
Regarding dependent claim 9, the rejection of parent claim 8 is incorporated and Decker/Fink/He further teaches:	wherein the obtaining of the graphics buffer comprises requesting the graphics buffer from a graphics buffer management module. The front and back buffers are part of a composition system [buffer management module] (Fink, ¶¶ 34–35).
Regarding dependent claim 10, the rejection of parent claim 8 is incorporated and Decker/Fink/He further teaches:	wherein the transition image is displayed in response to an invocation of an application, and the obtaining of the transition image file comprises retrieving the transition image file based at least in part on a path comprised in a configuration file of the application. The startup image has a path [“img/splash.png”] in an HTML file [configuration file] for the web application stored locally (He, ¶¶ 47, 63, 66, 70–72).
Regarding dependent claim 11, the rejection of parent claim 8 is incorporated and Decker/Fink/He further teaches:	wherein the transition image is displayed in response to receiving a command to launch a browser, the obtaining of the transition image file comprises retrieving the transition image file based at least in part on a preset path. A user launches a web application [invoking the web application/web browser] and a startup splash image [transition image] is displayed (He, ¶¶ 3, 33–39, 70–72). The startup image has a path [“img/splash.png”] in an HTML file for the web application stored locally [preset] (He, ¶¶ 47, 63, 66, 70–72).
Regarding dependent claim 14, the rejection of parent claim 1 is incorporated and Decker/Fink/He further teaches:	wherein one or more of the invoking the web engine and the displaying of the page content comprises:	downloading one or more resources corresponding to the page content; Documents/content are retrieved over a network (Decker, ¶ 28).	rendering and laying out data corresponding to the page content; The page is rendered (Decker, ¶ 29).	determining whether one or more preset conditions are satisfied, wherein the determining whether the one or more present conditions are satisfied is implemented contemporaneously with the downloading of the one or more resources and the rendering and the laying out of data; and Page characteristics are monitored as the page loads (Decker, ¶ 38).	in response to determining that the one or more preset conditions are satisfied: Pre-selected conditions related to the characteristics determine when to display the page (Decker, ¶ 44).	obtaining the graphics buffer used in connection with the displaying of the transition image; and The front buffer [used for displaying the current screen contents] is updated with data from a back buffer, or swapped back-and-forth with the back buffer to update the screen (Fink, ¶¶ 35–37).	writing laid-out page content to the graphics buffer. Updated data is copied to the front buffer, or the buffers are swapped to update the screen (Fink, ¶¶ 35–37). The rendered page is displayed on the display screen (Decker, ¶ 29).
Regarding dependent claim 15, the rejection of parent claim 14 is incorporated and Decker/Fink/He further teaches:	wherein the one or more preset conditions comprise:	the displaying of the transition image being complete. The various pre-selected conditions determine when the snapshot [transition image] is replaced with the page [display completed] (Decker, ¶¶ 43–44).
Regarding independent claim 19, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons. Decker further teaches a device having one or more processors in FIG. 1.
Regarding independent claim 20, this claim recites limitations substantially similar to those of claim 1, and therefore is rejected for the same reasons. Decker further teaches a non-transitory computer-readable storage medium in ¶ 18.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Decker in view of Fink and He, further in view of Lection (U.S. Pub. No. 2009/0106447 A1).
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated. Decker/Fink teaches animating a transition image, but does not appear to expressly teach a specific animation effect. However, in an analogous art, Lection teaches:	wherein the one or more animation effects comprise one or more of: controlling a gradient opacity, controlling a gradient scaling, controlling a translation, and/or controlling a rotation. A transition animation is displayed between web pages, wherein the animation may change the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Lection with those of Decker/Fink/He. One would have been motivated to do so as a matter of substituting a known equivalent (the animation effects of Lection) for another (the unspecified effects of Decker) to achieve a predictable result (animating a transition with particular effects, such as rotation/translation of the image).
Claims 6, 7, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Decker, Fink, and He, further in view of Zaika et al. (U.S. Pub. No. 2009/0319933 A1) [hereinafter Zaika].
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated. Decker/Fink/He teaches displaying a transition image, but does not appear to expressly teach obtaining the image concurrently with invocation of the web engine. However, in an analogous art, Zaika teaches:	wherein the obtaining of the transition image and the displaying of the transition image are implemented concurrently with the invoking of the web engine. A splash screen is displayed while, in parallel, an application updates the screen (Zaika, ¶ 27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zaika with those of Decker/Fink/He. One would have been motivated to do so in order to provide a more responsive interface (Zaika, ¶ 27).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated. Decker/Fink/He teaches displaying a transition image, but does not appear to expressly teach obtaining the image concurrently with invocation of the web engine. However, in an analogous art, Zaika teaches:	wherein the obtaining the transition image and the displaying of the transition image are implemented concurrently with the invoking of the web engine, and the invoking of the web engine and the displaying of the page content are respectively implemented asynchronously in different threads of the application. A splash screen is displayed while, in parallel, an application updates the screen; the splash screen and screen update are performed by separate threads [asynchronously] (Zaika, ¶ 27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zaika with those of Decker/Fink/He. One would have been motivated to do so in order to provide a more responsive interface (Zaika, ¶ 27).
Regarding dependent claim 12, the rejection of parent claim 8 is incorporated. Decker/Fink teaches displaying a transition image, and using a graphics buffer manager, but does not appear to expressly teach implementing the transition image and graphics buffer obtaining in different threads. However, in an analogous art, Zaika teaches:	wherein the obtaining of the graphics buffer is implemented in a different thread than a thread used to implement at least the obtaining of the transition image file and the displaying of the transition image. A splash screen is displayed while, in parallel, an application updates the screen; the splash screen and screen update are performed by separate threads 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zaika with those of Decker/Fink/He. One would have been motivated to do so in order to provide a more responsive interface (Zaika, ¶ 27).
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Decker in view of Fink and He, further in view of Savage et al. (U.S. Pub. No. 2001/0032124 A1) [hereinafter Savage].
Regarding dependent claim 13, the rejection of parent claim 1 is incorporated and Decker/Fink/He further teaches:	wherein the displaying of the transition image comprises:	obtaining the graphics buffer; and A front buffer is allocated for displaying data (Fink, ¶ 35).	[…]
Decker/Fink/He teaches displaying a transition image, but does not appear to expressly teach doing so based on a color scheme. However, in an analogous art, Savage teaches:	writing data to the graphics buffer according to a preset color scheme, wherein the transition image is displayed at least in part on the preset color scheme. A splash screen is displayed using particular colors (Savage, ¶ 20).
.
Claims 16 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Decker in view of Fink and He, further in view of Anastas et al. (U.S. Pub. No. 2008/0114875 A1) [hereinafter Anastas].
Regarding dependent claim 16, the rejection of parent claim 15 is incorporated. Decker/Fink/He teaches changing from a transition image to a page based on conditions, but does not appear to expressly teach doing so based on determining a drawable area. However, in an analogous art, Anastas teaches:	determining dimensions of a drawable area based at least in part on location information of the laid-out page content, the determining of the dimensions being implemented contemporaneously with the downloading of the one or more resources and the rendering and the laying out of data; A monitoring process determines the browser window size, determines the objects within the viewable area, and then determines when all the objects within the viewable area are loaded (Anastas, ¶ 71).	wherein the one or more preset conditions comprise the displaying of the transition image being complete, and the dimensions of the drawable area satisfying one or more first screen requirements; and The various pre-selected conditions determine when the snapshot [transition image] is replaced with the page [display completed]; the condition may be a 	wherein the writing of the laid-out page content to the graphics buffer comprises writing a laid-out first screen page content to the graphics buffer. The rendered page is displayed on the display screen (Decker, ¶ 29). The front buffer [used for displaying the current screen contents] is updated with data from a back buffer, or swapped back-and-forth with the back buffer to update the screen (Fink, ¶¶ 35–37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Anastas with those of Decker/Fink/He. One would have been motivated to do so in order to more accurately determine when the drawable area is complete [in order to determine when to change from the transition image to the page image] (Anastas, ¶¶ 7, 71).
Regarding dependent claim 17, the rejection of parent claim 14 is incorporated. Decker/Fink/He teaches changing from a transition image to a page based on conditions, but does not appear to expressly teach doing so based on determining a drawable area. However, in an analogous art, Anastas teaches:	calculating dimensions of a drawable area based at least in part on location information of the laid-out page content, wherein the calculating the dimensions of the drawable area is implemented contemporaneously with the downloading of the one or more resources and the rendering and the laying out of data; A monitoring process determines the browser window size, determines the objects within the viewable area, and then determines when all the objects within the viewable area are loaded (Anastas, ¶ 71).	wherein the one or more preset conditions comprise the dimensions of the drawable area satisfying one or more first screen requirements, and The condition may be a particular percentage of the page being loaded, the time required to load the page, etc. (Decker, ¶¶ 43–44)	wherein the writing the laid-out page content to the graphics buffer comprises writing laid-out first screen page content to the graphics buffer. The rendered page is displayed on the display screen (Decker, ¶ 29). The front buffer [used for displaying the current screen contents] is updated with data from a back buffer, or swapped back-and-forth with the back buffer to update the screen (Fink, ¶¶ 35–37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Anastas with those of Decker/Fink/He. One would have been motivated to do so in order to more accurately determine when the drawable area is complete [in order to determine when to change from the transition image to the page image] (Anastas, ¶¶ 7, 71).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Decker in view of Fink and He, further in view of Arnold et al. (U.S. Pub. No. 2013/0055072 A1) [hereinafter Arnold].
Regarding dependent claim 18, the rejection of parent claim 14 is incorporated. Decker/Fink/He teaches rendering web pages, but does not appear to expressly teach doing so with layers. However, in an analogous art, Arnold teaches:	wherein the rendering and the laying out of data corresponding to the page content proceeds in layers, and wherein writing the laid-out page content to the graphics buffer comprises fusing page content laid out in layers and drawing a fused page content to the graphics buffer. A web page is rendered in multiple layers, which are composited together and drawn to the screen [buffer] (Arnold, ¶¶ 10–14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Arnold with those of Decker/Fink/He. One would have been motivated to do so in order to increase performance by dividing the rendering across multiple threads executing on different processors (Arnold ¶ 11).
Claims 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Decker in view of Fink and He, further in view of Zaika and McMullen et al. (US 2009/0313622 A1) [hereinafter McMullen].
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated. Decker/Fink/He teaches displaying a transition image, and using a graphics buffer manager, but does not appear to expressly teach implementing the transition image and graphics buffer obtaining in different threads. However, in an analogous art, Zaika teaches:	a first thread is used in connection with rendering the transition image; A splash screen thread (Zaika, ¶ 27).	the web engine uses a second thread in connection with rendering the page content; and A splash screen is displayed while, in parallel, an application updates the screen; the splash screen and screen update [rendering page content] are performed by separate threads [asynchronously] (Zaika, ¶ 27).

Decker/Fink/He teaches reusing graphics buffers, but does not expressly teach using “inter-thread data sharing” from the first to the second thread. However, McMullen teaches:	the second thread obtains information pertaining to the graphics buffer from the first thread based at least in part on inter-thread data sharing. A portion of video memory may be written to by multiple threads/contexts (McMullen, ¶ 15). When a first context is finished with the shared memory, it releases it and sends a signal indicating the release [information pertaining to a graphics buffer] to a second context, which can then acquire access (McMullen, ¶¶ 17–20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of McMullen with those of Decker/Fink/He/Zaika. One would have been motivated to do so in order to allow each thread to a different renderer optimized for a specific task (McMullen, ¶¶ 1, 52).
Regarding dependent claim 22, the rejection of parent claim 21 is incorporated and Decker/Fink/He/Zaika/McMullen further teaches:	wherein in response to a determination that display of the transition image is complete, the first thread sends a notification to the second thread, the second thread obtains the information pertaining to the graphics buffer, and the second thread begins using the graphics buffer to render the page content. The second rendering context [thread] acquires access to the shared memory based on the signal packet sent when the first context releases the memory (McMullen, ¶¶ 19, 20, 36–41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday–Friday, 8:30 a.m. to 6:00 p.m. The examiner can also be reached on alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either 

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176